In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered March 27, 1995, which granted the motion of the defendants Manuel A. Diaz and Respiratory Control Systems, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
A driver is not required to anticipate that an automobile *616traveling in the opposite direction will cross over into oncoming traffic (see, Koch v Levenson, 225 AD2d 592; Williams v Econ, 221 AD2d 429; Griefer v Schneider, 215 AD2d 354). Accordingly, a driver confronted with such a sudden emergency situation is under no obligation to use his best judgment, and any error in his judgment is generally insufficient to constitute negligence (see, Williams v Econ, supra; Wright v Morozinis, 220 AD2d 496; Moller v Lieber, 156 AD2d 434). In the case at bar, it is undisputed that the vehicle in which the plaintiff was a passenger suddenly skidded into the opposite lane of traffic on a rainy morning, and that the defendant Manuel A. Diaz had only about "a second” to react to the oncoming vehicle. Under these circumstances, any possible negligence on the part of the defendant Manuel A. Diaz did not proximately cause the accident (see, Koch v Levenson, supra; Williams v Econ, supra; Moller v Lieber, supra). Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.